DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
	
The following references disclose the closest prior art:
Gamble, Sr. (6,302,567) discloses a vehicle warning light but does not explicitly recite how it may be attached to a bicycle or bicycle frame.  The attachment or first part [40] is elongated and does not recite a magnet.  The second part [50] has a magnet [52] and light source and couples to the first part.
GB 2544584 discloses a magnetic bike light bracket.  The attachment or first part [40] recites a magnet [19].  The second part has a light source and couples to the first part but is not elongated and does not have a second magnet.

The following is an examiner’s statement of reasons for allowance:
In a two part mounting bracket for a bicycle light, the mounting bracket comprising: 5a first part for mounting on part of a bicycle frame, the first part having a first magnet; prior art fails to show or suggest a second part having an elongate portion 
Note the discussion of the prior art below.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Salzinger et al. (2020/0088361) discloses lighting devices [202, 204] attached with magnets [218, 238; figure 2F].
Shen (2016/0201886) discloses light having a magnetic mounting. 
Connor (2013/0148375) discloses a bicycle lighting employing a magnetic coupling having two magnets [paragraph 0099].
Sollitto et al. (6,761,240) discloses an illuminated motorcycle shifter with magnetic coupling portions [column 4, lines 1-5].
Chen (5,580,151) discloses a warning light mounting assembly having a magnet [17] for mounting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA K TSO/Primary Examiner, Art Unit 2875